

116 S1561 IS: Accountability for Care of Unaccompanied Alien Children Act of 2019
U.S. Senate
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1561IN THE SENATE OF THE UNITED STATESMay 21, 2019Mrs. Blackburn (for herself, Mr. Grassley, Mr. Hawley, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require the Secretary of Health and Human Services to provide to the Secretary of Homeland
			 Security certain information with respect to unaccompanied alien children,
 and for other purposes.1.Short titleThis Act may be cited as the Accountability for Care of Unaccompanied Alien Children Act of 2019.2.Information sharing with respect to unaccompanied alien children(a)In generalNotwithstanding any other provision of law, the Secretary of Health and Human Services shall provide to the Secretary of Homeland Security information relating to the sponsor, potential sponsor, and each member of the household of the sponsor or potential sponsor, of an unaccompanied alien child (as defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)).(b)Use of informationNotwithstanding any other provision of law, the Secretary of Homeland Security may use the information provided under subsection (a) to place in detention, remove, or refer for a decision whether to initiate removal proceedings or initiate removal proceedings against, the sponsor, potential sponsor, or any member of the household of the sponsor or potential sponsor, of an unaccompanied alien child.(c)Authority To investigateNotwithstanding any other provision of law, Federal, State, and local law enforcement agencies may investigate any suspected violation of law by a sponsor, potential sponsor, or a member of the household of a sponsor or potential sponsor, of an unaccompanied alien child.